                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

VAN JENKINS,

               Plaintiff,
                                                              Case No. 2:19-cv-12680
v.                                                            Hon. Denise Page Hood

DONALD R. COOK, ET AL,

            Defendants.
_________________________________________/

 ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION [ECF No. 7]

       In this prisoner civil rights case the Court denied Plaintiff’s application to proceed in forma

pauperis and dismissed the case under the three-strikes rule. See ECF No. 5; 28 U.S.C. § 1915(g).

Plaintiff has filed a motion for reconsideration. See ECF No. 7.

       Pursuant to Local Rule 7.1(h), a party seeking reconsideration must demonstrate (i) a

“palpable defect” by which the court and the parties have been “misled,” and (ii) that “correcting

the defect will result in a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A “palpable

defect” is an error that is “obvious, clear, unmistakable, manifest or plain.” United States v. Cican,

156 F. Supp. 2d 661, 668 (E.D. Mich. 2001).

       As the Court stated in its previous order, under the PLRA a federal court may dismiss a

case if on three or more previous occasions a federal court dismissed the incarcerated plaintiff’s

action because it was frivolous or malicious or failed to state a claim for which relief may be

granted. See, 28 U.S.C. § 1915(g) (1996); Thaddeus-X v. Blatter, 175 F. 3d 378, 400 (6th Cir.

1999). The three strikes provision of the PLRA prohibits a prisoner who has had three prior suits

dismissed for being frivolous from proceeding in forma pauperis in a civil rights suit absent an




                                                  1
allegation that the prisoner is in imminent danger of serious physical injury. See Clemons v. Young,

240 F. Supp. 2d 639, 641 (E.D. Mich. 2003).

        Petitioner’s motion for reconsideration completely fails to address the grounds for

dismissal. His motion for reconsideration, as far as the Court can tell, contains additional factual

allegations regarding the merits of his underlying claims. The motion presents no arguments why

the dismissal under § 1915(g) was incorrect. Plaintiff does not contest that he has at least three

strikes, and he fails to assert any exception to the three-strike rule.

        Accordingly, it is ORDERED that Petitioner's motion for reconsideration, ECF No. 7, is

DENIED.


        Dated: April 8, 2020                            s/Denise Page Hood
                                                               United States District Judge




                                                   2
